          Case 1:15-cr-00041-JDB Document 28 Filed 03/01/19 Page 1 of 5




                        THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA                           )       Crim. No.: 15-CR-00041 (JDB)

                      Plaintiff                     )

                       v.                           )

                                                    )

 SCHLUMBERGER OILFIELD                              )

 HOLDINGS, LTD.,                                    )

                      Defendant.                    )

                                                    )

                                                    )



                       DEFENDANT’S SECOND STATUS REPORT

       Schlumberger Oilfield Holdings, Ltd. (hereinafter “SOHL”), a wholly owned subsidiary of

Schlumberger Ltd. (“Schlumberger,” or the “Company”), files this status report to apprise the

Court of the status of the above-captioned matter since Defendant’s February 1, 2019 first status

report (the “February Status Report”). The Company has continued to make significant efforts

and invest extensive resources to respond to the Government’s – that is, prosecutors from the US

Department of Justice, and investigators from the Federal Bureau of Investigation and the US

Department of Commerce’s Bureau of Industry & Security – requests in a timely and

comprehensive manner, as described more fully below.




                                               1
          Case 1:15-cr-00041-JDB Document 28 Filed 03/01/19 Page 2 of 5



Follow-Up Requests from January 2019 Meeting

       As noted in the February Status Report, in November 2018 and January 2019, the

Company and the Government engaged in three lengthy meetings in which the Company and its

counsel made factual presentations to the Government on the basis of its investigations of the

three matters voluntarily self-disclosed by the Company to the Government, as well as an

additional matter that the Government began investigating prior to the Notice of Agreement to

Extend Probation (collectively, the “Matters”).

       During and after these meetings, the Government identified additional follow-up

questions and requests for information relating to the Matters. As previously noted, the Company

responded to all of the Government’s outstanding follow-up questions from the November 2018

meetings via a letter and production dated December 21, 2018. The Company subsequently

completed relevant supplemental production of documents and information in response to follow-

up questions posed during the January 2019 meeting via a letter and production dated February

15, 2019. Accordingly, the Company considers its responses to the Government’s follow-up

requests from the November 2018 and January 2019 meetings to be complete.

January and February 2019 Requests

       On January 18, 2019, the Government requested, via e-mail correspondence, additional

documents and information from Schlumberger in relation to the matter described as Matter 4 in

the February Status Report (the “January 18 Request”). On February 22, 2019, the Company

made a production of documents and information in response to the January 18 Request. The

Company expects to complete relevant supplemental production of documents and information

in response to the January 18 Request within 30 days.



                                                  2
           Case 1:15-cr-00041-JDB Document 28 Filed 03/01/19 Page 3 of 5



       On February 8, 2019, the Government requested, via e-mail correspondence, additional

documents and information from Schlumberger in relation to Matter 4 (the “February 8

Request”).   On February 27, 2019, the Company made a production of documents and

information in response to the February 8 Request, and also provided the Government with a list

of documents that the Company had previously produced to the Government that are responsive

to the February 8 Request. The Company expects to complete relevant supplemental production

of documents and information in response to the February 8 Request within 21 days.

Interview Requests

       Since the February Status Report, the Government informed the Company that it is

interested in interviewing four current Company employees and one former Company employee

in relation to Matter 4.   Since then, the Company has been working diligently with the

Government and counsel for the employees, where applicable, in order to assist the Government

in conducting these interviews in connection with the Government’s ongoing investigation into

Matter 4. The Company and the Government also productively addressed issues, including

confidentiality and privilege issues, that allowed the Government to interview a former Company

employee on February 12, 2019.



       *                                    *                                    *

       Since the February Status Report, the Government has not requested additional documents

or information regarding the matters described as Matters 1–3 in the February Status Report.

        The Government has informed the Company that it will not join this second status report

because it is still investigating the Matters. The Company understands that the Government may

have additional requests for information or documents. The Company is committed to continuing

                                                3
          Case 1:15-cr-00041-JDB Document 28 Filed 03/01/19 Page 4 of 5



to cooperate with the Government regarding any such requests in order to permit the Government

to complete, prior to the expiration of the term of probation on April 30, 2019, the investigation

of the Matters necessary to determine whether the Company is in compliance with the terms of

the Plea Agreement.




Dated: March 1, 2019




 SCHLUMBERGER OILFIELD
 HOLDINGS, LTD.



  /s/ Barry M. Sabin
 Barry M. Sabin (DC Bar No. 421375)
 555 11th Street NW
 Suite 1000
 Washington, DC 20004-1304
 Tel: (202) 637-2200

 Eric S. Volkman (DC Bar No. 490999)
 555 11th Street NW
 Suite 1000
 Washington, DC 20004-1304
 Tel: (202) 637-2200

 Latham & Watkins LLP
 Attorneys for Schlumberger Oilfield
 Holdings, Ltd.




                                                4
         Case 1:15-cr-00041-JDB Document 28 Filed 03/01/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       The undersigned certifies that, on March 1, 2019, a true and correct copy of the foregoing

Defendant’s Second Status Report was served on the following counsel via electronic mail.

       Luke Jones
       Jeff Pearlman
       Assistant United States Attorneys
       US Department of Justice

       Jason Bradley Adam McCullough
       Counter Intelligence & Export Control Section
       US Department of Justice




                                             /s/ Barry M. Sabin
                                            Barry M. Sabin




                                               5
